TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00076-CV


In re Collier Ranch, LP, A Texas Limited Partnership, and 
The Related Companies, LP, A New York Limited Partnership





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	Relators have filed a motion for emergency relief and a petition for writ of
mandamus, complaining of the trial court's orders signed February 1, 2007, and February 5, 2007. 
See Tex. R. App. P. 52.8, 52.10.  We grant relators' motion for emergency relief and stay the trial
court's orders pending our determination of this proceeding.  The Court requests that the real parties
in interest file a response to relators' petition for writ of mandamus.  See Tex. R. App. P. 52.4.  That
response should be filed in this Court by 5:00 p.m. on February 26, 2007.

Before Justices Puryear, Pemberton and Waldrop
Filed:   February 8, 2007